DETAILED ACTION
This Office Action is in response to the Application filed on 21 October 2019.
Claims 1-24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 November 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 11 September 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 27 January 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 10-2014-0011761, filed on 29 January 2014.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A Method and Apparatus for Measuring Serving and Neighboring Cells.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 13 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9 and 14 of U.S. Patent No. , in view of Lin et al (US 2012/0178465 A1), hereinafter Lin.

Regarding Claim 1 of the instant application, Kim ‘649 discloses a method for performing a measurement procedure by a user equipment (UE) in a wireless communication system supporting a dual connectivity (DC), the method comprising:  (See Claim 1, lines 1-6)
5receiving measurement gap configuration information; (See Claim 1, lines 7-8) 
10determining a first sub-frame of the measurement gap based on the SFN and the sub- frame; and (See Claim 1, lines 9-12)
performing a measurement on at least one serving cell including the serving cell at the first sub-frame.  (See Claim 1, lines 14-15)
Although Kim ‘649 discloses a method for performing a measurement procedure by a UE in dual connectivity as set forth above,
Kim ‘649 does not explicitly disclose “control information including” or “indicating gap configuration for at least one operating frequency band to which a measurement gap is applied” or “obtaining a system frame number (SFN) of a serving cell and a sub-frame of the serving cell based on the measurement gap configuration information”.
However, Lin discloses a method for performing a measurement procedure by a user equipment (UE) in a wireless communication system supporting a dual connectivity (DC), the method comprising:  
5receiving control information including measurement gap configuration information indicating gap configuration for at least one operating frequency band to 
obtaining a system frame number (SFN) of a serving cell (see page 2, paragraph 32, lines 15-20 and paragraph 33, line 4; obtain/(obtained using the formula in paragraph 32) a system frame number (SFN)/SFN of a serving/serving cell/cell) and a sub-frame of the serving cell based on the measurement gap configuration information (see page 2, paragraph 32, lines 1-3 and 15-20 and paragraph 33, line 4; and a sub-frame/subframe of the serving/serving 5cell/cell based on the measurement/measurement gap/gap configuration information.  The formula shows how the measurement gap is used to determine the SFN and subframe).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “control information including” or “indicating gap configuration for at least one operating frequency band to which a measurement gap is applied” or “obtaining a system frame number (SFN) of a serving cell and a sub-frame of the serving cell based on the measurement gap configuration information” as taught by Lin in the system of Kim ‘649 to maintain effective and efficient system operation (see page 1, paragraph 8, lines 1-2 of Lin).
Regarding Claim 7 of the instant application, Kim ‘649 discloses a user equipment (UE) for performing a measurement procedure in a wireless 20communication system supporting a dual connectivity (DC), the UE comprising:  (See Claim 6, lines 1-2)
a transceiver; and  (See Claim 6, line 6)
a controller configured to control the transceiver, wherein the controller is configured to: 678-5252 CON 2 (P21571-US2-CON/DMC) (See Clam 6, lines 7-8)
receive measurement gap configuration information, (See Claim 6, lines 9-10)
determine a first sub-frame of the measurement gap based on the system frame number (SFN) and the sub-frame, and  (See claim 6, lines 11-13)
perform a measurement on at least one serving cell including the serving cell at the first sub-frame.  (See Claim 6, lines 17-18)
Although Kim ‘649 discloses a user equipment for performing a measurement procedure by a UE in dual connectivity as set forth above,
Kim ‘649 does not explicitly disclose “control information including” or “indicating gap configuration for at least one operating frequency band to which a measurement gap is applied” or “obtain a system frame number (SFN) of a serving cell and a sub-frame of the serving cell based on the measurement gap configuration information”.
However, Lin discloses a user equipment (UE) for performing a measurement procedure in a wireless 20communication system supporting a dual connectivity (DC), the UE (see Figure 3 and page 2, paragraph 29, line 4; the UE/UE 301) comprising: 
a transceiver (see Figure 3 and page 2, paragraph 29, lines 6-7; a transceiver/RF module 313 or 315); and 

receive control information including measurement gap configuration information indicating gap configuration for at least one operating frequency band to which a measurement gap is applied (see Figure 3, line 342 and Figure 12 and page 1, paragraph 10, lines 2-3 and page 2, paragraph 31, lines 8-13 and page 5, paragraph 47, lines 8-11 and paragraph 48 and paragraph 49, lines 14-16; receive/(eNB transmits to the UE) control/control information/information including/contains measurement/measurement gap/gap configuration/configuration information/message indicating/includes gap/gap configuration/configuration for at least one operating frequency band/fc2 to which a measurement/measurement gap/gap is applied/applied),
obtain a system frame number (SFN) of a serving cell (see page 2, paragraph 32, lines 15-20 and paragraph 33, line 4; obtain/(obtained using the formula in paragraph 32) a system frame number (SFN)/SFN of a serving/serving cell/cell) and a sub-frame of the serving 5cell based on the measurement gap configuration information (see page 2, paragraph 32, lines 1-3 and 15-20 and paragraph 33, line 4; and a sub-frame/subframe of the serving/serving 5cell/cell based on the measurement/measurement gap/gap configuration information.  The formula shows how the measurement gap is used to determine the SFN and subframe).

Regarding Claim 13 of the instant application, Kim ‘649 discloses a method for performing a measurement procedure by a base station in a wireless communication system supporting dual connectivity (DC), the method comprising:  (See Claim 9, lines 1-6)
transmitting measurement gap configuration information,  (See Claim 9, lines 7-8)
wherein the measurement gap is performed on at least one serving cell including the 25serving cell at the first sub-frame.  (See Claim 9, lines 15-16)
Although Kim ‘649 discloses a method for performing a measurement procedure by a base station in dual connectivity as set forth above,
Kim ‘649 does not explicitly disclose “control information including” or “indicating gap configuration for at least one operating frequency band to which a measurement gap is applied” or “20wherein a system frame number (SFN) of a serving cell and a sub-frame of the serving cell is obtained based on the measurement gap configuration information” or “wherein a first sub-frame of a measurement gap is determined based on the SFN and the sub-frame”.

transmitting control information including measurement gap configuration information indicating gap configuration for at least one operating frequency band to which a measurement gap is applied (see Figure 3, line 342 and Figure 12 and page 1, paragraph 10, lines 2-3 and page 2, paragraph 31, lines 8-13 and page 5, paragraph 47, lines 8-11 and paragraph 48 and paragraph 49, lines 14-16; transmitting/transmits control/control information/information including/contains measurement/measurement gap/gap configuration/configuration information/message indicating/includes gap/gap configuration/configuration for at least one operating frequency band/fc2 to which a measurement/measurement gap/gap is applied/applied), 
20wherein a system frame number (SFN) of a serving cell and a sub-frame of the serving cell is obtained based on the measurement gap configuration information (see page 2, paragraph 32, lines 1-3 and 15-20 and paragraph 33, line 4; wherein a system frame number (SFN)/SFN of a serving/serving cell/cell and a sub-frame/subframe of the serving/serving cell/cell is obtained/(obtained using the formula in paragraph 32) based on the measurement/measurement gap/gap configuration/configuration information),
wherein a first sub-frame of a measurement gap is determined based on the SFN and the sub-frame (see Figure 3 and formula disclosed on page 2, paragraph 32, lines 15-20 and paragraph 33, lines 1-8; wherein a first sub-frame/subframe of a measurement/measurement gap/gap is determined/determines based on the SFN/SFN and the sub-frame/subframe). 

Regarding Claim 19 of the instant application, Kim ‘649 discloses a base station for performing a measurement procedure in a wireless communication system supporting dual connectivity (DC), the base station comprising:  (See Claim 14, lines 1-5)
a transceiver; and  (See Claim 14, line 6)
a controller configured to control the transceiver, wherein the controller is configured to:  (See Claim 14, line 7)
10transmit measurement gap configuration information,  (See Claim 14, lines 8-9)
wherein the measurement gap is performed on at least one serving cell including the serving cell at the first sub-frame.  (See Claim 14, lines 17-18)
Although Kim ‘649 discloses a base station for performing a measurement procedure in dual connectivity as set forth above,
Kim ‘649 does not explicitly disclose “control information including” or “indicating gap configuration for at least one operating frequency band to which a measurement 
However Lin discloses a base station for performing a measurement procedure in a wireless communication system supporting dual connectivity (DC), the base station comprising: 
a transceiver (see Figure 3 and page 2, paragraph 29, lines 10-11; a transceiver/RF module 323 or 325); and
a controller (see Figure 3 and page 2, paragraph 29, line 9; a controller/processor 321) configured to control the transceiver (see Figure 3 and page 2, paragraph 29, lines 10-11; configured to control the transceiver/RF module 323 or 325), wherein the controller (see Figure 3 and page 2, paragraph 29, line 9; wherein the controller/processor 321) is configured to:  
10transmit control information including measurement gap configuration information indicating gap configuration for at least one operating frequency band to which a measurement gap is applied (see Figure 3, line 342 and Figure 12 and page 1, paragraph 10, lines 2-3 and page 2, paragraph 31, lines 8-13 and page 5, paragraph 47, lines 8-11 and paragraph 48 and paragraph 49, lines 14-16; transmit/transmits control/control information/information including/contains measurement/measurement gap/gap configuration/configuration information/message indicating/includes gap/gap configuration/configuration for at least one operating frequency band/fc2 to which a measurement/measurement gap/gap is applied/applied), 

15wherein a first sub-frame of a measurement gap is determined based on the system frame number (SFN) and the sub-frame (see Figure 3 and formula disclosed on page 2, paragraph 32, lines 15-20 and paragraph 33, lines 1-8; wherein a first sub-frame/subframe of a measurement/measurement gap/gap is determined/determines based on the SFN/SFN and the sub-frame/subframe).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “control information including” or “indicating gap configuration for at least one operating frequency band to which a measurement gap is applied” or “20wherein a system frame number (SFN) of a serving cell and a sub-frame of the serving cell is obtained based on the measurement gap configuration information” or “wherein a first sub-frame of a measurement gap is determined based on the SFN and the sub-frame” as taught by Lin in the system of Kim ‘649 to maintain effective and efficient system operation (see page 1, paragraph 8, lines 1-2 of Lin).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 13 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al (US 2012/0178465 A1), hereinafter Lin.

Regarding Claim 1, Lin discloses a method for performing a measurement procedure by a user equipment (UE) in a wireless communication system supporting a dual connectivity (DC), the method comprising:  
5receiving control information including measurement gap configuration information indicating gap configuration for at least one operating frequency band to which a measurement gap is applied (see Figure 3, line 342 and Figure 12 and page 1, paragraph 10, lines 2-3 and page 2, paragraph 31, lines 8-13 and page 5, paragraph 47, lines 8-11 and paragraph 48 and paragraph 49, lines 14-16; receiving/(eNB transmits to the UE) control/control information/information including/contains measurement/measurement gap/gap configuration/configuration information/message indicating/includes gap/gap configuration/configuration for at least one operating frequency band/fc2 to which a measurement/measurement gap/gap is applied/applied); 
obtaining a system frame number (SFN) of a serving cell (see page 2, paragraph 32, lines 15-20 and paragraph 33, line 4; obtain/(obtained using the formula in 
10determining a first sub-frame of the measurement gap based on the SFN and the sub-frame (see Figure 3 and formula disclosed on page 2, paragraph 32, lines 15-20 and paragraph 33, lines 1-8; determining/determines a first sub-frame/(subframe 5) of the measurement/measurement gap/gap based on the SFN/SFN and the sub-frame/subframe); and 
performing a measurement on at least one serving cell including the serving cell at the first sub-frame (see page 2, paragraph 32 and paragraph 33; performing/perform a measurement/measurements on at least one serving/serving cell/cell including the serving/serving cell/cell at the first sub-frame/subframe 5).
Regarding Claim 7, Lin discloses a user equipment (UE) for performing a measurement procedure in a wireless 20communication system supporting a dual connectivity (DC), the UE (see Figure 3 and page 2, paragraph 29, line 4; the UE/UE 301) comprising: 
a transceiver (see Figure 3 and page 2, paragraph 29, lines 6-7; a transceiver/RF module 313 or 315); and 
a controller (see Figure 3 and page 2, paragraph 29, line 5; a controller/processor 311) configured to control the transceiver (see Figure 3 and page 2, 
receive control information including measurement gap configuration information indicating gap configuration for at least one operating frequency band to which a measurement gap is applied (see Figure 3, line 342 and Figure 12 and page 1, paragraph 10, lines 2-3 and page 2, paragraph 31, lines 8-13 and page 5, paragraph 47, lines 8-11 and paragraph 48 and paragraph 49, lines 14-16; receive/(eNB transmits to the UE) control/control information/information including/contains measurement/measurement gap/gap configuration/configuration information/message indicating/includes gap/gap configuration/configuration for at least one operating frequency band/fc2 to which a measurement/measurement gap/gap is applied/applied),
obtain a system frame number (SFN) of a serving cell (see page 2, paragraph 32, lines 15-20 and paragraph 33, line 4; obtain/(obtained using the formula in paragraph 32) a system frame number (SFN)/SFN of a serving/serving cell/cell) and a sub-frame of the serving 5cell based on the measurement gap configuration information (see page 2, paragraph 32, lines 1-3 and 15-20 and paragraph 33, line 4; and a sub-frame/subframe of the serving/serving 5cell/cell based on the measurement/measurement gap/gap configuration information.  The formula shows how the measurement gap is used to determine the SFN and subframe),
 determine a first sub-frame of the measurement gap based on the system frame number (SFN) and the sub-frame (see Figure 3 and formula disclosed on page 2, paragraph 32, lines 15-20 and paragraph 33, lines 1-8; determine/determines a first 
perform a measurement on at least one serving cell including the serving cell at the first sub-frame (see page 2, paragraph 32 and paragraph 33; perform/perform a measurement/measurements on at least one serving/serving cell/cell including the serving/serving cell/cell at the first sub-frame/subframe 5).
Regarding Claim 13, Lin discloses a method for performing a measurement procedure by a base station in a wireless communication system supporting dual connectivity (DC), the method comprising: 
transmitting control information including measurement gap configuration information indicating gap configuration for at least one operating frequency band to which a measurement gap is applied (see Figure 3, line 342 and Figure 12 and page 1, paragraph 10, lines 2-3 and page 2, paragraph 31, lines 8-13 and page 5, paragraph 47, lines 8-11 and paragraph 48 and paragraph 49, lines 14-16; transmitting/transmits control/control information/information including/contains measurement/measurement gap/gap configuration/configuration information/message indicating/includes gap/gap configuration/configuration for at least one operating frequency band/fc2 to which a measurement/measurement gap/gap is applied/applied), 
20wherein a system frame number (SFN) of a serving cell and a sub-frame of the serving cell is obtained based on the measurement gap configuration information (see page 2, paragraph 32, lines 1-3 and 15-20 and paragraph 33, line 4; wherein a system frame number (SFN)/SFN of a serving/serving cell/cell and a sub-frame/subframe of the 
wherein a first sub-frame of a measurement gap is determined based on the SFN and the sub-frame (see Figure 3 and formula disclosed on page 2, paragraph 32, lines 15-20 and paragraph 33, lines 1-8; wherein a first sub-frame/subframe of a measurement/measurement gap/gap is determined/determines based on the SFN/SFN and the sub-frame/subframe), and 
wherein the measurement gap is performed on at least one serving cell including the 25serving cell at the first sub-frame (see page 2, paragraph 32 and paragraph 33; wherein the measurement/measurement gap/gap is performed/perform on at least one serving/serving cell/cell including the 25serving/serving cell/cell at the first sub-frame/subframe 5).
Regarding Claim 19, Lin discloses a base station for performing a measurement procedure in a wireless communication system supporting dual connectivity (DC), the base station comprising: 
a transceiver (see Figure 3 and page 2, paragraph 29, lines 10-11; a transceiver/RF module 323 or 325); and
a controller (see Figure 3 and page 2, paragraph 29, line 9; a controller/processor 321) configured to control the transceiver (see Figure 3 and page 2, paragraph 29, lines 10-11; configured to control the transceiver/RF module 323 or 325), wherein the controller (see Figure 3 and page 2, paragraph 29, line 9; wherein the controller/processor 321) is configured to:  

wherein a system frame number (SFN) of a serving cell and a sub-frame of the serving cell is obtained based on the measurement gap configuration information (see page 2, paragraph 32, lines 1-3 and 15-20 and paragraph 33, line 4; wherein a system frame number (SFN)/SFN of a serving/serving cell/cell and a sub-frame/subframe of the serving/serving cell/cell is obtained/(obtained using the formula in paragraph 32) based on the measurement/measurement gap/gap configuration/configuration information), and  
15wherein a first sub-frame of a measurement gap is determined based on the system frame number (SFN) and the sub-frame (see Figure 3 and formula disclosed on page 2, paragraph 32, lines 15-20 and paragraph 33, lines 1-8; wherein a first sub-frame/subframe of a measurement/measurement gap/gap is determined/determines based on the SFN/SFN and the sub-frame/subframe), and 
wherein the measurement gap is performed on at least one serving cell including the serving cell at the first sub-frame (see page 2, paragraph 32 and paragraph 33; .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2, 5, 8, 11, 14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Chen et al (US 2013/0242796 A1), hereinafter Chen.

Regarding Claim 2, Although Lin discloses the method as set forth above,
Lin does not explicitly disclose “wherein the measurement gap is applied to a first operating frequency band in case that the measurement gap configuration information indicates a first gap configuration” or “the measurement gap is applied to a second operating frequency band in case that the measurement gap configuration information indicates a second gap configuration and 20the measurement gap is applied to all of the first and second operating frequency bands in case that the measurement gap configuration information indicates a third gap configuration”.
However, Chen discloses the method,
wherein the measurement gap is applied to a first operating frequency band in case that the measurement gap configuration information indicates a first gap configuration (see Table 2.3 and page 6, paragraph 70; wherein the measurement/measurement gap/gap is applied to a first/first operating frequency/frequency band/band in case that the measurement/measurement gap/gap configuration information indicates a first gap configuration/Table 2.3 shows the second row with the first frequency band 1 and x=1 required); 
the measurement gap is applied to a second operating frequency band in case that the measurement gap configuration information indicates a second gap 
20the measurement gap is applied to all of the first and second operating frequency bands in case that the measurement gap configuration information indicates a third gap configuration (see Table 2.3 and page 6, paragraph 70; the measurement/measurement gap/gap is applied to all of the first/first and second/second operating frequency/frequency bands/band in case that the measurement/measurement gap/gap configuration information indicates a third gap configuration/Table 2.3 shows the first row with first and second frequency band 1 and x=1, required).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the measurement gap is applied to a first operating frequency band in case that the measurement gap configuration information indicates a first gap configuration” or “the measurement gap is applied to a second operating frequency band in case that the measurement gap configuration information indicates a second gap configuration and 20the measurement gap is applied to all of the first and second operating frequency bands in case that the measurement gap configuration information indicates a third gap configuration” as taught by Chen in the system of Lin so the measurement capability of the UE can be reported accurately, so that possible resource waste caused can be 
Regarding Claim 5, Lin discloses the method, wherein a downlink signal is not received on an operating frequency band of the at least one serving cell during a measurement gap corresponding to 10the indicated gap configuration (see Figure 12 and page 2, paragraph 33, lines 4-5 and page 5, paragraphs 48-49; wherein a downlink/downlink signal is not/not received/(does not schedule) on an operating frequency band/fc1 of the at least one serving/serving cell/cell during a measurement gap/(gap period, e.g., MG=6ms) corresponding to 10the indicated gap/gap configuration/configured).
Regarding Claim 8, Although Lin discloses the UE as set forth above,
Lin does not explicitly disclose “wherein the measurement gap is applied to a first operating frequency band in case that the measurement gap configuration information indicates a first gap configuration” or “the measurement gap is applied to a second operating frequency band in case that the measurement gap configuration information indicates a second gap configuration and 20the measurement gap is applied to all of the first and second operating frequency bands in case that the measurement gap configuration information indicates a third gap configuration”.
However, Chen discloses the UE,
wherein the measurement gap is applied to a first operating frequency band in case that the measurement gap configuration information indicates a first gap configuration (see Table 2.3 and page 6, paragraph 70; wherein the measurement/measurement gap/gap is applied to a first/first operating 
the measurement gap is applied to a second operating frequency band in case that the measurement gap configuration information indicates a second gap configuration (see Table 2.3 and page 6, paragraph 70; the measurement/measurement gap/gap is applied to a second/second operating frequency/frequency band/band in case that the measurement/measurement gap/gap configuration information indicates a second gap configuration/Table 2.3 shows the second row with the second frequency band 4 and x=2, required); and  
20the measurement gap is applied to all of the first and second operating frequency bands in case that the measurement gap configuration information indicates a third gap configuration (see Table 2.3 and page 6, paragraph 70; the measurement/measurement gap/gap is applied to all of the first/first and second/second operating frequency/frequency bands/band in case that the measurement/measurement gap/gap configuration information indicates a third gap configuration/Table 2.3 shows the first row with first and second frequency band 1 and x=1, required).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the measurement gap is applied to a first operating frequency band in case that the measurement gap configuration information indicates a first gap configuration” or “the measurement gap is applied to a second operating frequency band in case that the measurement gap configuration information indicates a second gap configuration and 
Regarding Claim 11, Lin discloses the UE, wherein the controller (see Figure 3 and page 2, paragraph 29, line 5; wherein the controller/processor 311) is configured not to receive a 5downlink signal on an operating frequency band of the at least one serving cell during a measurement gap corresponding to the indicated gap configuration (see Figure 12 and page 2, paragraph 33, lines 4-5 and page 5, paragraphs 48-49; is configured not/not to receive/(does not schedule) a downlink/downlink signal on an operating frequency band/fc1 of the at least one serving/serving cell/cell during a measurement gap/(gap period, e.g., MG=6ms) corresponding to 10the indicated gap/gap configuration/configured).
Regarding Claim 14, Although Lin discloses the method as set forth above,
Lin does not explicitly disclose “wherein the measurement gap is applied to a first operating frequency band in case that the measurement gap configuration information indicates a first gap configuration” or “the measurement gap is applied to a second operating frequency band in case that the measurement gap configuration information indicates a second gap configuration and 20the measurement gap is applied to all of the first and second operating frequency bands in case that the measurement gap configuration information indicates a third gap configuration”.

wherein the measurement gap is applied to a first operating frequency band in case that the measurement gap configuration information indicates a first gap configuration (see Table 2.3 and page 6, paragraph 70; wherein the measurement/measurement gap/gap is applied to a first/first operating frequency/frequency band/band in case that the measurement/measurement gap/gap configuration information indicates a first gap configuration/Table 2.3 shows the second row with the first frequency band 1 and x=1 required); 
the measurement gap is applied to a second operating frequency band in case that the measurement gap configuration information indicates a second gap configuration (see Table 2.3 and page 6, paragraph 70; the measurement/measurement gap/gap is applied to a second/second operating frequency/frequency band/band in case that the measurement/measurement gap/gap configuration information indicates a second gap configuration/Table 2.3 shows the second row with the second frequency band 4 and x=2, required); and  
20the measurement gap is applied to all of the first and second operating frequency bands in case that the measurement gap configuration information indicates a third gap configuration (see Table 2.3 and page 6, paragraph 70; the measurement/measurement gap/gap is applied to all of the first/first and second/second operating frequency/frequency bands/band in case that the measurement/measurement gap/gap configuration information indicates a third gap configuration/Table 2.3 shows the first row with first and second frequency band 1 and x=1, required).

Regarding Claim 17, Lin discloses the method, wherein a downlink signal is not transmitted on an operating frequency band of the at least one serving cell during a measurement gap 20corresponding to the indicated gap configuration (see Figure 12 and page 2, paragraph 33, lines 4-5 and page 5, paragraphs 48-49; wherein a downlink/downlink signal is not/not received/(does not schedule) on an operating frequency band/fc1 of the at least one serving/serving cell/cell during a measurement gap/(gap period, e.g., MG=6ms) corresponding to 10the indicated gap/gap configuration/configured).
Regarding Claim 20, Although Lin discloses the base station as set forth above,
Lin does not explicitly disclose “wherein the measurement gap is applied to a first operating frequency band in case that the measurement gap configuration information 
However, Chen discloses the base station,
wherein the measurement gap is applied to a first operating frequency band in case that the measurement gap configuration information indicates a first gap configuration (see Table 2.3 and page 6, paragraph 70; wherein the measurement/measurement gap/gap is applied to a first/first operating frequency/frequency band/band in case that the measurement/measurement gap/gap configuration information indicates a first gap configuration/Table 2.3 shows the second row with the first frequency band 1 and x=1 required); 
the measurement gap is applied to a second operating frequency band in case that the measurement gap configuration information indicates a second gap configuration (see Table 2.3 and page 6, paragraph 70; the measurement/measurement gap/gap is applied to a second/second operating frequency/frequency band/band in case that the measurement/measurement gap/gap configuration information indicates a second gap configuration/Table 2.3 shows the second row with the second frequency band 4 and x=2, required); and  
20the measurement gap is applied to all of the first and second operating frequency bands in case that the measurement gap configuration information indicates a third gap configuration (see Table 2.3 and page 6, paragraph 70; the measurement/measurement 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the measurement gap is applied to a first operating frequency band in case that the measurement gap configuration information indicates a first gap configuration” or “the measurement gap is applied to a second operating frequency band in case that the measurement gap configuration information indicates a second gap configuration and 20the measurement gap is applied to all of the first and second operating frequency bands in case that the measurement gap configuration information indicates a third gap configuration” as taught by Chen in the system of Lin so the measurement capability of the UE can be reported accurately, so that possible resource waste caused can be avoided when the UE is scheduled to execute measurement in the carrier aggregation scenario (see page 2, paragraph 17, lines 3-6 of Chen).

Claims 3-4, 9-10, 15-16, 21-22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Chen and further in view of Damnjanovic et al (“Techniques for Using Carrier Aggregation In Dual Connectivity Wireless Communications”), hereinafter Damnjanovic [provisional 61/899127].

Regarding Claim 3,Although the combination of Lin and Chen discloses the method as set forth above,
The combination of Lin and Chen does not explicitly disclose “wherein the first operating frequency band is associated with a master cell group (MCG), and the second operating frequency band is associated with a secondary cell group (SCG)”.
However, Damnjanovic discloses the method,
wherein the first operating frequency band is associated with a master cell group (MCG) (see page 2, paragraph 7, lines 2-4 and page 5, paragraph 24, lines 2-5; wherein the first operating/operate frequency band/(different frequency bands) is associated with a master cell group (MCG)/MCG), and the second operating frequency band is associated with a secondary cell group (SCG) (see page 2, paragraph 7, lines 2-4 and page 24, lines 7-9; and the second operating frequency band/(different frequency bands) is associated with a secondary cell group/SCG).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first operating frequency band is associated with a master cell group (MCG), and the second operating frequency band is associated with a secondary cell group (SCG)” as taught by Damnjanovic in the combined system of Lin and Chen to provide techniques for implementing carrier aggregation in dual connectivity wireless communications (see page 1, paragraph 2, lines 2-3 of Damnjanovic).
Regarding Claim 4, Although the combination of Lin and Chen discloses the method as set forth above,

However, Damnjanovic discloses the method,
wherein the serving cell is a primary cell (Pcell) of the MCG (see page 5, paragraph 24, liens 5-7; wherein the/a serving cell/cell is a primary cell (Pcell)/Pcell of the MCG/MCG).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the serving cell is a primary cell (Pcell) of the MCG or a primary secondary cell (PScell) of the SCG” as taught by Damnjanovic in the combined system of Lin and Chen to provide techniques for implementing carrier aggregation in dual connectivity wireless communications (see page 1, paragraph 2, lines 2-3 of Damnjanovic).
Regarding Claim 9, Although the combination of Lin and Chen discloses the UE as set forth above,
The combination of Lin and Chen does not explicitly disclose “wherein the first operating frequency band is associated with a master cell group (MCG), and the second operating frequency band is associated with a secondary cell group (SCG)”.
However, Damnjanovic discloses the UE,
wherein the first operating frequency band is associated with a master cell group (MCG) (see page 2, paragraph 7, lines 2-4 and page 5, paragraph 24, lines 2-5; wherein the first operating/operate frequency band/(different frequency bands) is associated with a master cell group (MCG)/MCG), and the second operating frequency 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first operating frequency band is associated with a master cell group (MCG), and the second operating frequency band is associated with a secondary cell group (SCG)” as taught by Damnjanovic in the combined system of Lin and Chen to provide techniques for implementing carrier aggregation in dual connectivity wireless communications (see page 1, paragraph 2, lines 2-3 of Damnjanovic).
Regarding Claim 10, Although the combination of Lin and Chen discloses the UE as set forth above,
The combination of Lin and Chen does not explicitly disclose “wherein the serving cell is a primary cell (Pcell) of the MCG or a primary secondary cell (PScell) of the SCG”.
However, Damnjanovic discloses the UE,
wherein the serving cell is a primary cell (Pcell) of the MCG (see page 5, paragraph 24, liens 5-7; wherein the/a serving cell/cell is a primary cell (Pcell)/Pcell of the MCG/MCG).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the serving cell is a primary cell (Pcell) of the MCG or a primary secondary cell (PScell) of the SCG” as taught by Damnjanovic in the combined system of Lin and Chen to provide 
Regarding Claim 15, Although the combination of Lin and Chen discloses the method as set forth above,
The combination of Lin and Chen does not explicitly disclose “wherein the first operating frequency band is associated with a master cell group (MCG), and the second operating frequency band is associated with a secondary cell group (SCG)”.
However, Damnjanovic discloses the method,
wherein the first operating frequency band is associated with a master cell group (MCG) (see page 2, paragraph 7, lines 2-4 and page 5, paragraph 24, lines 2-5; wherein the first operating/operate frequency band/(different frequency bands) is associated with a master cell group (MCG)/MCG), and the second operating frequency band is associated with a secondary cell group (SCG) (see page 2, paragraph 7, lines 2-4 and page 24, lines 7-9; and the second operating frequency band/(different frequency bands) is associated with a secondary cell group/SCG).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first operating frequency band is associated with a master cell group (MCG), and the second operating frequency band is associated with a secondary cell group (SCG)” as taught by Damnjanovic in the combined system of Lin and Chen to provide techniques for implementing carrier aggregation in dual connectivity wireless communications (see page 1, paragraph 2, lines 2-3 of Damnjanovic).
Regarding Claim 16, Although the combination of Lin and Chen discloses the method as set forth above,
The combination of Lin and Chen does not explicitly disclose “wherein the serving cell is a primary cell (Pcell) of the MCG or a primary secondary cell (PScell) of the SCG”.
However, Damnjanovic discloses the method,
wherein the serving cell is a primary cell (Pcell) of the MCG (see page 5, paragraph 24, liens 5-7; wherein the/a serving cell/cell is a primary cell (Pcell)/Pcell of the MCG/MCG).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the serving cell is a primary cell (Pcell) of the MCG or a primary secondary cell (PScell) of the SCG” as taught by Damnjanovic in the combined system of Lin and Chen to provide techniques for implementing carrier aggregation in dual connectivity wireless communications (see page 1, paragraph 2, lines 2-3 of Damnjanovic).
Regarding Claim 21, Although the combination of Lin and Chen discloses the base station as set forth above,
The combination of Lin and Chen does not explicitly disclose “wherein the first operating frequency band is associated with a master cell group (MCG), and the second operating frequency band is associated with a secondary cell group (SCG)”.
However, Damnjanovic discloses the base station,
wherein the first operating frequency band is associated with a master cell group (MCG) (see page 2, paragraph 7, lines 2-4 and page 5, paragraph 24, lines 2-5; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first operating frequency band is associated with a master cell group (MCG), and the second operating frequency band is associated with a secondary cell group (SCG)” as taught by Damnjanovic in the combined system of Lin and Chen to provide techniques for implementing carrier aggregation in dual connectivity wireless communications (see page 1, paragraph 2, lines 2-3 of Damnjanovic).
Regarding Claim 22, Although the combination of Lin and Chen discloses the base station as set forth above,
The combination of Lin and Chen does not explicitly disclose “wherein the serving cell is a primary cell (Pcell) of the MCG or a primary secondary cell (PScell) of the SCG”.
However, Damnjanovic discloses the base station,
wherein the serving cell is a primary cell (Pcell) of the MCG (see page 5, paragraph 24, liens 5-7; wherein the/a serving cell/cell is a primary cell (Pcell)/Pcell of the MCG/MCG).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the serving 
Regarding Claim 23, Lin discloses the base station, wherein a downlink signal is not transmitted on an operating frequency band of the at least one serving cell during a measurement gap corresponding to the indicated gap configuration (see Figure 12 and page 2, paragraph 33, lines 4-5 and page 5, paragraphs 48-49; wherein a downlink/downlink signal is not/not received/(does not schedule) on an operating frequency band/fc1 of the at least one serving/serving cell/cell during a measurement gap/(gap period, e.g., MG=6ms) corresponding to 10the indicated gap/gap configuration/configured).

Allowable Subject Matter
Claims 6, 12, 18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wang et al (US 2013/0267246 A1) discloses Measurement Gap Configuration Method and Communication Apparatus.  Specifically, see Figure 3 and paragraphs 55-63.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





                                                                                                                                                                                                     /LATRESA A MCCALLUM/Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469